February 25, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      THE CITY OF HOUSTON, Appellant

NO. 14-15-00138-CV                          V.

       FREEDMEN'S TOWN PRESERVATION COALITION, Appellee
               ________________________________

      Today the Court heard appellee's motion to dismiss the appeal from the
order signed by the court below on February 12, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, The City of Houston.


      We further order this decision certified below for observance.